Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method of forming a changing area and an automobile”. It is unclear if applicant is intending to claim a method for a changing area and a method for an automobile. 
Claim 2 recites “a move movable attachment mechanism”.  Examiner is not sure what is meant by “move movable”.
Claim 4 recites “an attachment mechanism, which it’s adapted for attachment to an automobile, at one end, and having a hook at the other end”. This language is grammatically awkward.
Claim 4 recites an attachment mechanism adapted for attachment to an automobile and to the grommet holes. Examiner does not believe that applicant intends to claim a single hook is attached to all of the grommet holes, but rather, the hook is attached to a singular hole. 
Claim 5 recites “the attachment mechanisms” while claim 4 recites “an attachment mechanism”. This is confusing, as it is unclear if applicant intends to claim a singular attachment mechanism or multiple attachment mechanisms. For purposes of this examination, examiner presumes only a singular “attachment mechanism” is intended. 

Claims are being examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varney 2019/0048654.
In regard to claims 1-2, Varney ‘654 discloses a method of forming a changing area and an automobile, comprising:
Attaching a drape to a front door of an automobile using a removable attachment mechanism (suction cup, Figure 7).
Attaching a rear portion of the drape to the automobile, using the removable attachment mechanism, where at least one of the front portion of the drape and the rear portion of the drape are attached to an open automobile door, thereby forming an open space for changing area in a cavity formed by the open door and shielded by the drape.  
Wherein the movable attachment mechanism is a suction cup (paragraph [0014]).  

    PNG
    media_image1.png
    475
    804
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney 2019/0048654 in view of Thompson 2010/0116447.
	In regard to claim 3, Varney ‘654 discloses: 
Wherein the drape is an opaque drape (abstract), with removable attachment mechanisms around a perimeter thereof (paragraph [0057].
Varney ‘447 fails to disclose:
Where the perimeter includes a reinforced section.  
Thompson ‘447 discloses: 
Where the perimeter includes a reinforced section (3a, formed by folded and secured material).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Varney ‘654 to include the reinforced perimeter as taught by Thompson ‘447 in order to provide a more durable location for securing the attachment means. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney 2019/0048654 in view of Thompson 2010/0116447 and Fiber 2020/0130494.
	In regard to claim 4, Varney ‘654 discloses a drape for forming a changing area using an automobile, comprising: 	
An opaque (abstract) drape formed of a material. (shown above)
The drape having an outer perimeter and includes a plurality of holes (unnumbered, but shown in Figures).
An attachment mechanism (suction cup, Figure 7), which it's adapted for attachment to an automobile at one end and the other end attaching to the holes.  
Where the outer perimeter of the drape is sized and shaped to fit between an open door of an automobile and to form a changing area therein. (shown above)  
Varney ‘654 fails to disclose: 
Where the outer perimeter includes a reinforced section therein with grommet holes.
The attachment mechanism having a hook at the other end, the hook attaching to the grommet holes.
Varney ‘447 discloses:
Where the perimeter includes a reinforced section.  
Thompson ‘447 discloses: 
Where the perimeter includes a reinforced section (3a, formed by folded and secured material).
Fiber ‘494 discloses: 
Grommet holes (121)
The attachment mechanism (40) having a hook (42) at the other end attaching to the grommet holes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Varney ‘654 to include the reinforced perimeter as taught by Thompson ‘447 in order to provide a more durable location for securing the attachment means. 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Varney ‘447 to include grommets as taught by Fiber ‘494 in order to reinforce the areas where the device is supported.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Varney ‘654 to include a hook at the other end as taught by in order to provide a secure, yet releasable connection.
In regard to claim 5, Varney ‘447 discloses: 
The attachment mechanisms are suction cups (paragraph [0014].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        


/JEREMY C RAMSEY/Examiner, Art Unit 3634